Order entered August 8, 2017




                                                  In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-17-00734-CV

                     IN RE CHARLES DOUGLAS MITCHELL, Relator

                  Original Proceeding from the 330th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DF-16-25173

                                             ORDER
                          Before Justices Francis, Brown, and Whitehill

       Based on the Court’s opinion of this date, we CONDITIONALLY GRANT the petition

for writ of mandamus. We ORDER the trial court to make written rulings within fifteen (15)

days of the date of this opinion vacating the April 12, 2017 new trial order and vacating the

associate judge’s May 31, 2017 interim orders. We further ORDER the trial court to file with

this Court, within thirty (30) days of the date of this order, a certified copy of its order(s) issued

in compliance with this order and with the Court’s opinion of this date. Should the trial court fail

to comply with this order, the writ will issue.

       We LIFT this Court’s July 11, 2017 stay to the extent that the trial court may issue the

order(s) necessary to comply with this order and with the Court’s opinion of this date.
       We ORDER the real party in interest Lauren Patrice Hixson to bear the costs, if any, of

this original proceeding.




                                                  /s/    BILL WHITEHILL
                                                         JUSTICE